The opinion of the Court was delivered by
Moses, C. J.
If there are any circumstances presented by the testimony which should discharge J. J. Adams, the administrator of Jesse S. Adams, from the liability he incurred in failing to require security to all the notes taken by him at the sale of the personal property of his intestate, they have not been perceived by the Court.
The only ground of defense which is made in this regard is that the stay law, prescribed both by the civil and military authorities, prevented suit on the notes from December, 1861, to January, 1867, and being in operation up to his death, in 1865, he should not be ' responsible for debts, the collection of which was prohibited.
*342The default charged against him is a failure to comply with the terms fixed by the Ordinary who granted the order. The sale was in December, I860, and it is clear that the stay law cannot operate to excuse a default made before its passage. If he had taken security, on the notes, considered good at the time, but which proved worthless by the occurrence of circumstances, while he was prevented from pursuing his legal remedy, he would have been without blame. His fault consists in not requiring security to the notes. The whole matter was in his power and control. He was not bound to deliver the property to the bidder until the terms of sale were complied with. If he did so, he .stood in the position of security himself. He took the risk, and must abide by the consequences. — Peay vs. Fleming, 2 Hill Ch., 98; Massey vs. Cureton, Chev. Eq., 184-5.
Nor do we think that a different rule can be applied to the respective notes of George F. Adams and John Adams, on which they were mutual sureties. They were both of them then citizens of Louisiana, and so continue.
When, by an order of a Court having jurisdiction over the matter in which he acts, “competent,” “adequate” or “good” personal security is prescribed as one of the conditions of a sale, the party acting alone under the authority which it confers must look to that kind of personal security which can be made available through the process of the Courts of this State. It is unreasonable to suppose that those interested in the fund should be subjected to the delay consequent upon the pursuit of the debtor in a foreign Court, whose mode of procedure may bo entirely different from that which prevails in the Courts of this State, and the laws which it administers possibly less careful of the rights of creditors than those which obtain in the jurisdiction where the contract was made. It is a reliance too upon means beyond the supervision of the administrator, and even if, by the possession of property, the security was good at the time, a change and transfer might be made of it without the knowledge of the party who stands as a trustee for those really interested in the notes belonging to the estate. It is safer, both for the administrator and the distributees for whom he holds, that personal security on sales made by him should be restricted to residents of the State.
In relation to the claim of the plaintiff to a settlement to her sole and separate use of her share in the estate of her deceased father, it is not resisted by the defendants, the administrators of James J. Adams, *343on the ground that the marital rights of the husband had attached upon it. Such a proposition could not be maintained, and is not made.
It is claimed, however, that the note given by her husband for his purchase at the sale should be regarded as part payment of her share, according to the original agreement in respect to the notes of the other distributees.
If it had been proved that such was the agreement of the plaintiff, it could not bind her as a contract, because she was not sui juris, and was incapable of giving any legal assent. There are cases where both married women and infants will be precluded from the aid which they seek in a Court of Equity, where they have been guilty of fraud. This is not pretended against the plaintiff here. So far was she from being a party to such understanding that the Commissioner reports “there was no proof of her assent to the purchases by her husband, or to any such arrangement,” and the Chancellor, in his decree, arrives at the same conclusion. How can it be said that she has barred herself of her equity to a settlement.? She was compelled to resort to the Court for an account and payment of her share of the estate of her deceased father. When the amount of it is ascertained, the administrator can only be relieved from further claim by a payment in conformity to the decree of the Court.
The fund is subject to its distribution and order; and we concur with the Circuit decree in the direction which it has given as to her interest in it.
The defendants, the administrators of J. J. Adams, submit, as ono of the grounds of their appeal, that the notes given to their intestate as the administrator of Jesse S. Adams, for the purchase of slaves, should not be charged in favor of the estate, because void for want of a valuable consideration.
The general question involved in the proposition has already been fully heard and decided in Calhoun vs. Calhoun, (ante, p. 283,) and the principles which governed the judgment of the Court there apply with increased force to the case before us.
Here a bill is filed against the representatives of an administrator for an account of the estate of his intestate committed to his hand for administration. A portion of the property was slaves sold by him. The purchasers, who are parties to the cause, do not appeal from the Circuit decree which held them liable; but the objection is made in this Court on the appeal of the representatives *344of the vendor. It presents the singular feature of a seller claiming that his own sale should be avoided for want of consideration to make it binding on the buyer.
The whole agreement, however, as to the sale of the negroes, had been executed. The Commissioner reports “that the purchases made by the parties were admitted to have been on account of their shares, and the notes of George and John Adams given subject to a settlement.”
It is ordered and adjudged that the Circuit decree be affirmed, and the motion dismissed..
Willard, A. J., and Wright, A. J., concurred.